Liacos, C.J.
(dissenting). A great body of law has been painstakingly developed over many years to interpret and give meaning to our Federal and State Constitutions in such a manner as to protect the rights of the citizenry from the overreaching of government. I had assumed it to be our responsibility to recognize overreaching by law enforcement personnel when it occurs. Today, the court is faced once again with the familiar complaint that the police have intruded into the domain of citizen privacy. In response, the court fails even to decide whether the officer involved conducted a search or a seizure. The court decides instead, contrary to the facts found by the District Court judge, that the police officer acted reasonably with good intentions, and looks no further.
Ignored also is the fundamental appellate principle that we ought to uphold a judge’s subsidiary findings of fact if they are warranted by the evidence. Commonwealth v. Silva, 388 Mass. 495, 501-502 (1983). It is clear from the judge’s memorandum of decision that he found no objective basis on which the trooper could have concluded the defendant was either engaged in criminal conduct or in need of aid or assistance. He stated that, “absent some specific facts and circumstances suggesting the defendant was engaged in criminal activity or injured, the trooper had no right to open the vehicle’s door.” Further, he found, “It is plain that the occupant of the vehicle either didn’t hear his efforts to gain her attention or simply chose to ignore him.” The judge quoted the defendant’s memorandum in support of her motion to suppress: “There is no allegation that the defendant was at the time unconscious, in need of medical attention, or a danger to herself or others. The defendant simply refused to respond to the officer . . . .” Is it not true in this Commonwealth that, ordinarily, a citizen need not comply with a police request, and is free to walk away?1 Noting the rule that it is the Commonwealth’s burden to establish the legality of the search, it cannot be said that the judge’s finding that the officer lacked objective justifica*511tian (i.e. that the defendant was in need of aid or assistance) for the intrusion into the defendant’s automobile is clearly erroneous.
The court substitutes its interpretation of the events for those of the judge. The court states that, “[i]n our view, Trooper Ford was doing his duty as he patrolled the highway to inquire whether the driver of the automobile was ill or in some other kind of difficulty. This reflex is so naturally helpful and so appropriate to his duties that Leonard’s repeated failure to respond in any way to Ford’s attempts to attract her attention could only excite further concern on his part. When she did not respond — not with a gesture, a smile, or a nod of the head — to his taps on her window, the circumstance must have appeared even more unusual and the possibility that the driver was seriously ill much more likely.” Ante at 506. Such assumptions cannot replace the obligation of an officer of the law to determine independently and objectively whether any particular person who, on his or her own initiative, pulls over to the side of a road does in fact appear to be in need of aid or assistance, or is engaged in suspicious conduct. Certainly a person in an automobile may pull off a highway to consult a road map, to look safely for an item lost between the seats, to remove a speck of dust from an eye, or for any number of benign reasons not raising the suspicions of a passing officer. Yet, the court states that the officer pulled in behind the defendant in this case “to inquire whether the driver of the automobile was ill or in some other kind of difficulty.” Ante at 506. Neither the officer nor the Commonwealth advanced this claim, and the judge did not so find.
As the judge concluded, it is clear from our case law that opening the defendant’s door constituted a seizure of the defendant’s automobile. See Commonwealth v. Sumerlin, 393 Mass. 127, 128 & n.1 (1984), cert. denied, 469 U.S. 1193 (1985) (approaching car and opening door without inquiry of occupants is a search); Commonwealth v. Podgurski, 386 Mass. 385, 388, 390 (1982), cert. denied, 459 U.S. 1222 (1983) (poking head through open door into passenger compartment of windowless van is search and not “threshold inquiry”; looking through window without physical intrusion would not be search); Commonwealth v. Almeida, 373 Mass. 266, 269-270 (1977), S.C., 381 Mass. 420 (1980) (ordering occupant *512out of automobile parked at night with engine running, headlights off, and then opening the door was a justified “stop” where occupant delayed briefly in producing registration); Commonwealth v. Tompert, 27 Mass. App. Ct. 804, 806 (1989) (“That the defendant might have been free to drive away when [the officer] approached the truck is irrelevant. There can be no dispute that, when [the officer, without inquiry] opened the door, the defendant was stopped from doing anything other than what was ordered”). See also Commonwealth v. Doulette, 414 Mass. 653, 655 (1993) (looking into automobile with flashlight is not search). “The Fourth Amendment applies to all seizures of the person, including seizures that involve only a brief detention short of traditional arrest. . . . ‘[W]henever a police officer accosts an individual and restrains his freedom to walk away, he has ‘seized’ that person,’ . . . .” United States v. Brignoni-Ponce, 422 U.S. 873, 878 (1975), quoting Terry v. Ohio, 392 U.S. 1, 16 (1968). Accord Commonwealth v. Borges, 395 Mass. 788, 791 (1985), quoting United States v. Mendenhall, 446 U.S. 544, 554 (1980) (seizure occurs if “in view of all of the circumstances surrounding the incident, a reasonable person would have believed that he was not free to leave”).
The judge applied the proper law to the facts, discussing our cases of Commonwealth v. Helme, 399 Mass. 298 (1987), and Commonwealth v. King, 389 Mass. 233 (1983), S.C., 400 Mass. 283 (1987), and the Appeals Court’s decision of Commonwealth v. Tompert, supra. An initial police inquiry must rest on “specific and articulable facts and the specific reasonable inferences which follow from such facts in light of the officer’s experience. A mere ‘hunch’ is not enough. Simple good faith on the part of the officer is not enough. The test is an objective one.” Commonwealth v. Cantalupo, 380 Mass. 173, 175-176 (1980), quoting Commonwealth v. Silva, 366 Mass. 402, 406 (1974). The judge was correct when he stated that “when police conduct amounts to a stop or detention . . . there must be a prior justification either in the form of articulable facts and circumstances suggestive of criminal activity or circumstances suggesting a medical problem or [hazard] to safety or health.” As the Commonwealth presented no such justification, the judge’s conclusion that none existed is not clearly erroneous.
The King, Helme, and Tompert cases all involved standard *513police policies requiring investigatory checks for highway safety purposes. While I agree that our cases have not explicitly required an established written policy to justify an investigatory stop, what we have required is some constraint on the discretion of the law enforcer. Commonwealth v. Helme, supra at 302. Commonwealth v. King, supra at 242. Accord Delaware v. Prouse, 440 U.S. 648, 655 (1979) (random automobile spot checks not based on probable cause give too much discretion to law enforcement); United States v. Brignoni-Ponce, supra at 882 (“In the context of border area stops, the reasonableness requirement of the Fourth Amendment demands something more than the broad and unlimited discretion sought by the Government”); Cady v. Dombrowski, 413 U.S. 433, 443, 445 (1973) (search of automobile trunk pursuant to standard police policy lawful as protective of public safety). Standard procedures are universally recognized as a tool to determine the reasonableness of police conduct, and to ensure police actions are not a pretext. A pretext stop “occurs when an officer, who does not have a legally sufficient reason to search for evidence of a particular offense, uses another reason to seize potential defendants and justify the search.” Note, Police Officers Must Meet “Reasonable Officer” Standard to Withstand Pretext Claim, 36 S. Tex. L. Rev. 629, 633 (1995). Accord United States v. Arra, 630 F.2d 836, 845 n.12 (1st Cir. 1980) (objective reasonableness of officer’s action determines existence of pretext). “In the absence of standard police procedures which limit discretion, most police practices are entirely discretionary. Numerous authorities have stated, and one can easily imagine, the potential for abuse arising from unfettered police activity.” Note, supra at 646. We have stated that a standard policy governing investigatory stops, if reasonable, can provide justification for a Terry-type stop in the absence of full probable cause. Commonwealth v. Doulette, supra at 656, citing Commonwealth v. Tompert, supra. The absence of such a policy supports the judge’s finding of lack of specific and articulable facts.
It is reasonable to conclude that this court’s reasoning will encourage police to fabricate stories of drivers potentially requiring aid and assistance as a pretext for stopping lone drivers at night on the highways and roads of the Commonwealth. See 3 W.R. LaFave, Search and Seizure § 7.5(e), at 590 (3d ed. 1996). This court should take extra care to *514ensure the rights of the citizenry are not compromised by a zealous desire on the part of law enforcement to obtain arrests or convictions. It does not help to engage in a form of inappropriate appellate fact finding so as to say, without any facts of record, that Leonard’s stopping when and where she did suggested that she was in difficulty, or to say: “Her failure even to acknowledge Trooper Ford’s inquiry suggested that she may have been quite ill.”2 Ante at 509. “ ‘Policing’ the police has been, is, and always will be a difficult task. Juries are reluctant to return judgments against police officers; verdicts often ‘turn upon jurors’ assessments of plaintiffs’ character rather than upon the merits of the police action.’ ” (footnotes omitted). Maclin, When the Cure for the Fourth Amendment is Worse than the Disease, 68 S. Cal. L. Rev. 1, 64 (1994), quoting Skolnick & Fyfe, Above the Law at 203 (1995). The court today unfortunately reinforces this unnatural whittling away of the Fourth Amendment to the United States Constitution. I dissent.

General Laws c. 90, § 25 (1994 ed.), does provide that one “who, while operating or in charge of a motor vehicle, shall refuse, when requested by a police officer, to give his name and address ... or who shall refuse or neglect to stop when signalled to stop by any police officer who is in uniform or who displays his badge conspicuously on the outside of his outer coat or garment . . . shall be punished by a fine of one hundred dollars” (emphasis supplied). This statute is not relied on by the Commonwealth or the court. In any event, it seems inapplicable to the facts of this case.


The trooper did not say anything of the kind. Nor did the judge so find.